Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Burke on 15 September 2021.
The application has been amended as follows: 
In the claims: 
	In claim 1, line 9, amend “a direction of travel” to read –a first direction--.
	In claim 1, lines 11, 13, 15 amend “the direction of travel” to read –the first direction--.
	In claim 4, line 3, amend “the direction of travel” to read –the first direction--.
	In claim 8, lines 1-2, amend “wherein the discrete free-floating spring is compressed by the projection in a second direction” to read –wherein the projection applies a force to the discrete free-floating spring in a second direction--.
	In claim 8, lines 2-3, amend “the direction of travel” to read – the first direction--.
	In claim 9, line 6, amend “a direction of travel” to read –the first direction--.
	In claim 9, lines 10, 11, 18, amend “the direction of travel” to read –the first direction--.
	In claim 16, lines 2-3, amend “the direction of travel” to read –the first direction--.
	In claim 17, line 18, amend “a direction of travel” to read –a first direction--.

In claim 21, lines 3-4, amend “the direction of travel” to read –the first direction--.
In claim 21, line 5, amend “as the moves” to read –as the recess moves--.
                                                              Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the claimed features a ligating slide with a recess formed in the ligating slide comprising a first edge, a second edge, and a relief portion defined by an arcuate third edge ; a discrete free-floating spring located in the recess such that the discrete free- floating spring is adjacent to and in contact with the first edge; and a bracket body with a projection extending from the bracket body into the recess such that the projection is adjacent to and in contact with the second edge, the recess configured to move in a direction of travel relative to the projection as the ligating slide moves relative to the bracket body between an open position and a closed position, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 9 is allowable because the claimed features a ligating member comprising a bottom surface with a recess formed therein, the ligating member movably connected to the bracket body for retaining the orthodontic wire in the archwire slot when the ligating member is moved in a direction of travel from an open position to a closed position such that the top surface of the bracket body is adjacent to the bottom surface of the ligating member and the projection extends into the recess; and a discrete free-floating spring entirely contained in the recess such that as the ligating member moves in the direction of travel, the discrete free-floating spring is compressed in a direction of compression that is perpendicular to the direction of travel by the ligating member and a force is required to move the ligating member in the direction of travel from the open position to the closed position; wherein the recess includes a pair of relief portions each defined by a respective first wall, the pair of relief portions 
Claim 17 is allowable because the claimed features an archwire slot adapted to receive an orthodontic wire and a planar top portion adapted to movably receive a ligating member, the planar top portion located opposite the lingual surface along an applicate axis and extending parallel to both an abscissa axis and an ordinate axis that is perpendicular to the abscissa axis; the ligating member comprising a bottom portion adjacent to the planar top portion of the bracket body; a recess extending into the bottom portion of the ligating member along the applicate axis that is perpendicular to both the abscissa axis and the ordinate axis, the recess comprising a spring portion, a relief portion adjacent to the spring portion along the ordinate axis, and a guide wall adjacent to the spring portion along the abscissa axis; a discrete free-floating spring residing in the spring portion; and a projection extending from the top portion into the recess along the applicate axis such that the projection is adjacent to and in contact with the guide wall; wherein the projection is configured to compress the discrete free-floating spring into at least a portion of the relief portion as the projection moves in a direction of travel relative to the discrete free-floating spring that is parallel to the ordinate axis, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/24/2021